          Case 2:21-cv-03208-JHS Document 7 Filed 08/23/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 LEDCOMM LLC,
          Plaintiff,
                                                  ORDER GRANTING JOINT
 v.                                             UNCONTESTED MOTION FOR AN
                                                   EXTENSION OF TIME TO
 WESTINGHOUSE LIGHTING                            ANSWER THE COMPLAINT
 CORPORATION,
          Defendant.                               Civil Action No. 2:21-cv-3208



  ORDER GRANTING JOINT UNCONTESTED MOTION FOR AN EXTENSION OF
                 TIME TO ANSWER THE COMPLAINT

       On this 13th day of August 2021, came for consideration Plaintiff LedComm LLC

(“Plaintiff”) and Defendant Westinghouse Lighting Corporation (“Defendant”) (collectively,

“Parties”) Joint Uncontested Motion for an Extension of Time to Answer the Complaint. After

considering the same, the court is of the opinion that the motion should be GRANTED and

hereby ORDERS that the deadline for Defendant Westinghouse Lighting Corporation to

move, answer, or otherwise respond to Plaintiff’s Complain is hereby extended up to and

including October 1, 2021.



                                                 /s/Joel H. Slomsky, J.
                                                 ____________________________________
                                                 THE HONORABLE JOEL H. SLOMSKY
                                                 UNITED STATES DISTRICT JUDGE




                                            1
